Exhibit 10.1

 

LOGO [g461785g80u80.jpg]

Anthony Folger

Dear Anthony:

This letter serves to confirm the terms of our offer of employment:

 

Position:    Chief Financial Officer Status:    Full-time, Regular, Exempt
Reporting to:    Chief Executive Officer Compensation:               

Base salary of $11,666.67 semi-monthly, which is the equivalent of $280,000.00
annually, paid in accordance with the Company’s normal payroll procedures. You
should note that Carbonite may modify salaries and benefits from time to time as
it deems necessary.

All forms of compensation which are referred to in this offer letter are subject
to reduction to reflect applicable withholding, payroll and other required taxes
and deductions.

Signing Bonus:    You shall receive a $50,000.00 signing bonus contingent on a
start date on or before January 7, 2013. In the event you voluntarily resign
prior to your first anniversary of employment, you must return the complete
signing bonus to the Company. In the event of a Change of Control (as defined in
the 2011 Equity Award Plan) prior to your first anniversary of employment, the
signing bonus shall be forgiven. Payment of the signing bonus shall be made by
the end of January 2013. Bonus:    You will be eligible for an incentive
management bonus of 40% of your base salary. The timing and amount of any bonus
is subject to the discretion and approval of the Compensation Committee of the
Board of Directors. Stock Options:    Options on 175,000 shares of Carbonite’s
common stock vesting over four years with 25% vesting on your first anniversary
of employment and the balance vesting in equal quarterly installments
thereafter. The option exercise price will be equal to the fair market value of
Carbonite’s common stock as of the date of grant, as determined by our Board of
Directors. All option grants described in this Section are subject to approval
by Carbonite’s Board of Directors and the specific terms of the options will be
governed by Carbonite’s stock incentive plan and separate option agreement to be
entered into by you and Carbonite.

 

1



--------------------------------------------------------------------------------

Acceleration of Options:    If during the first twelve months after a Change of
Control (as defined in the 2011 Equity Award Plan) you are terminated without
cause or if you voluntarily resign from the company due to “Constructive
Termination” (as defined in your existing option agreements), then your
then-unvested options shall vest immediately prior to the termination date.
Benefits:    See Appendix A Severance:   

If you are terminated without Cause (as defined below) or are Constructively
Terminated (as defined in your existing option agreements), you will be entitled
to receive a payment amount equal to (and payable pro rata over such 6 month
period following termination) (i) six times your then current monthly base
salary and (ii) six times the monthly amount that the Company paid for your
participation in the Company’s health insurance plan during the month
immediately preceding your termination date, subject to any and all additional
conditions and qualifications contained in this offer letter.

 

“Cause” shall mean (1) willful misconduct in connection with your employment or
willful failure to perform your responsibilities in the best interests of the
Company, as determined by the Company; (2) conviction of, or plea of nolo
contendre or guilty to, a felony under the laws of the United States or any
State; (3) any act of fraud, theft, embezzlement or other material dishonesty by
you which harmed the Company; (4) intentional violation of a federal or state
law or regulation applicable to the Company’s business which violation was or is
reasonably likely to be injurious to the Company, or (5) repeated failure to
perform your duties and obligations of your position with the Company which
failure is not cured within 30 days after notice of such failure from the
Company to you.

 

The foregoing amounts shall be made in accordance with the Company’s normal
payroll practices; provided, however, that the Company shall not make any
severance payments unless and until (x) you execute and deliver to the Company a
general release in substantially the form of Exhibit A attached hereto (the
“Release”), (y) such Release is executed and delivered to the Company within
twenty-one (21) days after your termination date and (z) all time periods for
revoking the Release have lapsed. If you are terminated during the month of
December of any calendar year and are owed severance hereunder, no severance
payments shall be made prior to January 1st of the next calendar year and any
amount that would have otherwise been payable to you in December of the
preceding calendar year will be paid to you on the first date in January on
which you would otherwise be entitled to any payment.

 

Following your termination date, all benefits offered by the Company, including
health insurance benefits, shall cease. From and after such date, you may elect
to continue your participation in the Company’s health insurance benefits at
your expense pursuant to COBRA by notifying the Company in the time specified in
the COBRA notice you will be provided and paying the monthly premium yourself.
Notwithstanding the above, if you are a “specified employee” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
then any amounts payable to you during the first six months and one day
following the date of your termination that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code (as determined by
the Company in its sole discretion) shall not be paid to you until the date that
is six months and one day following such termination to the extent necessary to
avoid adverse tax consequences under Section 409A of the Code.

Expected Start Date    On or prior to January 7, 2013

 

2



--------------------------------------------------------------------------------

Please understand that your employment with Carbonite is for no specified period
of time and constitutes “at-will” employment. As a result, you are free to
resign at any time, for any reason or for no reason, with or without notice.
Similarly, Carbonite is free to conclude its employment relationship with you at
any time, with or without cause, and with or without notice.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

For purposes of federal immigration law, you will be required to provide to
Carbonite documentary evidence of your identity and eligibility for employment
in the United States. Such documentation must be provided to Carbonite within
three (3) business days of your date of hire, or our employment relationship
with you may be terminated.

Like all Carbonite employees, you will be required, as a condition of your
employment with Carbonite, to sign, on or before your first day of employment,
the Company’s Confidentiality, Invention Assignment and Non-Competition
Agreement. Please retain a signed copy for your files.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or that may limit the manner in which
you may be employed.

You agree that, during the term of your employment with Carbonite, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which Carbonite is now involved or
becomes involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to Carbonite.

To indicate your acceptance of this offer, please sign and date the attached
Acceptance and Acknowledgement and return it to me. This letter, along with the
Carbonite Confidentiality, Invention Assignment and Non-Competition Agreement,
set forth the terms of your employment with Carbonite and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by the Chief Executive
Officer of Carbonite and by you.

This offer will expire on Wednesday, November 21, 2012 at 7pm ET.

We are pleased to welcome you to the Carbonite team and look forward to a
mutually beneficial relationship.

Sincerely,

CARBONITE, INC.

 

3



--------------------------------------------------------------------------------

ACCEPTANCE AND ACKNOWLEDGMENT

I accept the offer of employment from Carbonite as set forth in the offer letter
dated November 19, 2012. I understand and acknowledge that my employment with
Carbonite is for no particular term or duration and at all times is at-will,
meaning that I, or Carbonite, may terminate the employment relationship at any
time, with or without cause and with or without prior notice.

I understand and agree that the terms and conditions set forth in the offer
letter represent the entire agreement between Carbonite and me superseding all
prior negotiations and agreements, whether written or oral. I understand that
the terms and conditions described in the offer letter, along with the Carbonite
Confidentiality, Invention Assignment and Non-Competition Agreement are the
terms and conditions of my employment. No one other than Carbonite’s Chief
Executive Officer or Chief Financial Officer is authorized to sign any
employment or other agreement which modifies the terms of the offer letter and
Carbonite’s Confidentiality, Invention Assignment and Non-Competition Agreement,
and any such modification must be in writing and signed by either such
executive. In addition, I understand that any promotion, increase in
compensation and/or offer regarding other positions must be in writing and
signed by my manager and the appropriate individual in the Human Resources
Department. I understand that Carbonite may, in its sole discretion, modify
salary and benefits as well as other plans and programs from time to time as it
deems necessary.

Signature:                 /s/ Anthony Folger                    Date
            11/21/2012            

Printed Name:             ANTHONY FOLGER            

 

 

4



--------------------------------------------------------------------------------

APPENDIX A

EMPLOYEE BENEFITS

Carbonite offers a comprehensive benefits package. We are committed to providing
a competitive portfolio of benefits including health, insurance, and retirement,
along with work life programs. Below is a very brief summary of these benefits.
In all instances, the terms of the Benefit Plan document will govern.

Medical Insurance

Carbonite offers a comprehensive health insurance plan to all full-time
permanent eligible employees through Health Plans, Inc. which utilizes the
Harvard Pilgrim Health Care provider network. We offer three plans and
generously contribute to the cost of this benefit. Eligibility begins on first
day of employment. Premium contributions contributed by the employee are on a
pre-tax basis.

Dental Insurance

Carbonite offers dental benefits through MetLife Insurance. These benefits are
available to all full-time permanent eligible employees. Eligibility begins on
first day of employment. Premium contributions contributed by the employee are
on a pre-tax basis.

Vision

Carbonite offers vision benefits through VSP Vision. These benefits are
available to all full-time permanent eligible employees. Eligibility begins the
first of the month following the first day of employment. Premium contributions
contributed by the employee are on a pretax basis.

Life and other Insurance

Carbonite provides full-time permanent employees with Basic Life, AD& D,
Short-Term Disability and Long-Term Disability insurance; the company picks up
the full cost of these benefits. Additional life insurance for employees,
spouses, and dependents, as well as critical illness, accident, and AD&D
insurances may be purchased by the employee at discounted rates.

Flexible Spending Accounts

Carbonite offers a flexible spending account plan. This plan will allows the
employee to make pre-tax contributions through payroll deduction into medical
and dependent flexible spending accounts.

Commuter Benefit Plans (CBP)

Carbonite offers CBP Transit & Parking Plans which are pre-tax commuter benefits
plan that is used to pay for monthly bus, ferry, train or metro passes along
with qualified expenses for vanpooling in commuter highway vehicles, and parking
expense. Expenses must be incurred when commuting between work and an employee’s
residence.

401(k) Savings Plan

Carbonite has established the Carbonite, Inc. 401(k) Plan with the objectives of
providing for employee security upon retirement and encouraging employees to
save on a regular basis. Employees are eligible upon hire. Carbonite will match
the first 3% of employee contributions at 100% and the next 2% of employee
contributions at 50%. The match is immediately 100% vested.

 

5



--------------------------------------------------------------------------------

Vacation

At Carbonite we focus on what people get done, not hours and days worked. Just
as we don’t have a nine to five policy, we don’t have a vacation policy. Exempt
employees should make sure that their work is covered and notify their managers
when they plan to be out of the office with as much notice as possible.

Holidays

Carbonite’s offices are closed in company-wide recognition of ten holidays per
calendar year.

Employee Assistance Plan

Carbonite employees and their eligible dependents (including domestic partners)
are eligible to participate in the Employee Assistance Plan (EAP) effective on
their date of hire. This plan provides access to a confidential resource for
evaluation, counseling, information, and referrals to help solve work and
personal issues.

All benefits are subject to change at the discretion of the Company.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

 

7